Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed on 4/28/2022 have been considered by the Examiner.  
	Status of the Claims:  Claims 1, 11, and 20 are amended, Claims 2, 9-10, 12, 19, and 21 are cancelled, and Claims 1, 3-8, 11, 13-18, and 20 are presently pending.  The pending claims are allowed as indicated in the action below.  
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest cited prior art, Burdick (U.S. Patent Application Publication No. 20170140353), teaches systems and methods for maintaining status levels of groups of ATMS and further demonstrates directing customers to ATMs based on respective ATM status levels.  Burdick further teaches reserving transactions at ATMs based on the ATM status levels.  Guo et al. (U.S. Patent Application Publication No. 20180211190) teach determining cash values of ATMs and sending refill notifications based on the ATM status levels.  Angus et al. (U.S. Patent Application Publication No. 20150178670) teach displaying ETA data for cash trucks making cash deliveries.  
However, the cited references fail to explicitly disclose or render obvious the entirety of Claims 1, 11, and 20 as amended on 4/28/2022.  Examiner has performed an updated search and is unaware of more relevant prior art.  The closest cited NPL document, “Optimization of ATM cash Replenishment,” is relevant to replenishing and servicing groups of ATM terminals, but does not explicitly disclose or render obvious the entirety of Applicant’s claims.  
Therefore, Examiner is allowing independent Claims 1, 11, and 20 as they are novel and nonobvious.  Dependent Claims 3-8 and 13-18 depend on allowable subject matter, and thus are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE ELENA BRUNER/Examiner, Art Unit 3627  



/A. Hunter Wilder/Primary Examiner, Art Unit 3627